Citation Nr: 1828875	
Decision Date: 05/18/18    Archive Date: 05/23/18

DOCKET NO.  17-25 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether the reduction in the rating for prostate cancer from 100 percent disabling to 10 percent disabling, effective September 1, 2016, was proper.


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from May 1962 to April 1965 and from July 1965 to October 1983.

The Board notes that a VA Form 21-22 was received in September 2012 appointing the American Legion as representative; however, the American Legion never signed the form, and the form was never acknowledged.  Multiple notification letters from the RO notified the Veteran that the RO had no record of the Veteran's representation.  The Veteran, in the VA Form 9 and other correspondence throughout the record, has not indicated that he has a representative.  Thus, the Board finds that the Veteran is unrepresented.

The issue of entitlement to a total disability rating based on total and permanent disability under 38 C.F.R. § 3.340 has been raised by the record in the December 2016 NOD and the May 2017 VA Form 9 submitted by the Veteran, but it has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  The discontinuance of the 100 percent evaluation for prostate cancer is not a formal rating reduction, as the "reduction" was by operation of law in accordance with 38 C.F.R. § 4.115b, Diagnostic Code 7528.

2.  The procedural requirements of 38 C.F.R. § 3.105(e) were properly and appropriately completed.

3.  Following September 1, 2016, the evidence of record does not demonstrate that the Veteran continued to receive treatment for any active malignancy of his genitourinary system; or had any local recurrence or metastasis of his prostate cancer, such that continued application of a 100 percent evaluation for residuals of prostate cancer were appropriate under 38 C.F.R. § 4.115b, DC 7528.

4.  The Veteran's prostate cancer residuals are manifested by daytime voiding intervals between two and three hours and awakening to void two times per night.


CONCLUSION OF LAW

The discontinuance of the 100 percent evaluation, effective September 1, 2016, for prostate cancer was proper.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.105(e), 4.1, 4.7, 4.115b, DC 7528 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the Veteran's prostate cancer has been evaluated as 100 percent disabling from June 15, 2012 through September 1, 2016, at which time the rating was reduced, as a matter of law, to 10 percent, based on the residuals of prostate cancer for daytime voiding intervals between two and three hours, or awakening to void two times per night.  

In an April 2013 rating decision, the Veteran was awarded service connection for prostate cancer.  At that time, the Agency of Original Jurisdiction (AOJ) assigned the Veteran a 100 percent evaluation for his prostate cancer, effective June 15, 2012, the date of receipt of his claim.  In February 2015, the Veteran underwent a VA examination for his prostate cancer.  In an April 2015 rating decision, the AOJ proposed to reduce the Veteran's prostate cancer from 100 percent disabling to 10 percent disabling.  The Veteran was informed of that proposed reduction and his right to a pre-determination hearing in an April 2015 notification letter.  In a May 2016 rating decision, the AOJ finalized the reduction of the Veteran's prostate cancer from 100 percent disabling to 10 percent disabling, effective September 1, 2016.  The Veteran timely appealed the reduction issue for his prostate cancer.

In the May 2017 Form 9, the Veteran stated that the incorrect DC was used, stating that DC 7528 has no ratings for residuals of prostate cancer but that it cites a rating of 100 percent for the disease itself.  He notes that DC 7528 is to be rated on residuals only if there has been no local recurrence or metastasis.  The Veteran asserts that his prostate cancer has metastasized and states that "VA medical records substantiate there has been metastasis."

Under DC 7528, malignant neoplasms of the genitourinary system (i.e., prostate cancer) is assigned a 100 percent evaluation.  However, a Note following that DC, explains that following the cessation of surgical, X-ray, antineo-plastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of section 3.105(e) of this chapter.  If there has been no local reoccurrence or metastasis, rate on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  See 38 C.F.R. § 4.115b, DC 7528, Note (2017).  Here, the Veteran's residuals of prostate cancer are manifested by daytime voiding intervals between two and three hours and awakening to void two times per night, and is rated 10 percent under voiding dysfunction per the regulation.

In this case, the Veteran was assigned a 100 percent evaluation for his prostate cancer in an April 2013 rating decision.  Following the provisions in the Rating Schedule, the Veteran underwent the mandatory VA examination of his prostate cancer in February 2015.  Based on those examination findings, in an April 2015 rating decision, the AOJ proposed to reduce the Veteran's prostate cancer evaluation from 100 percent to 10 percent, as there was no longer evidence confirming that that Veteran was receiving anti-cancer therapy and the Veteran reported daytime voiding intervals between two and three hours and awakening to void two times per night.  The Veteran was informed of the proposed reduction and his rights in April 2015 correspondence.

Initially, the Board has considered whether the claim at issue would be most appropriately characterized as a formal reduction issue under the substantive provisions of 38 C.F.R. §§ 3.343 and 3.344.  However, the Board does not find that these provisions are applicable in the present case.  This is because the provisions of 38 C.F.R. § 4.115b, DC 7528 contain a temporal element for continuance of a 100 percent rating for prostate cancer residuals.  Therefore, the AOJ's action was not a "rating reduction," as that term is commonly understood.  See Rossiello v. Principi, 3 Vet. App. 430 (1992) (where the Court found that a 100 percent rating for mesothelioma ceased to exist by operation of law because the applicable DC involved contained a temporal element for that 100 percent rating).

In the present case, DC 7528 for malignant neoplasms of the genitourinary system contains a temporal element that has been met.  Consequently, the provisions of 38 C.F.R. §§ 3.343 and 3.344, referable to rating reductions and terminations of 100 percent ratings, are not applicable in this case.

In other words, this is in essence a staged rating case, but it is not a formal reduction case because of the clear temporal element of DC 7528.  The rating reduction in this case was procedural in nature and by operation of law.  The Board need only determine to determine if the procedural requirements of 38 C.F.R. § 3.105(e) were met and if the reduction was by operation of law under DC 7528.  As discussed further below, the Board finds that the procedural requirements were properly followed in this case and the "reduction" was by operation of law under DC 7528.

Regarding the applicability of the procedural requirements under 38 C.F.R. § 3.105(e) in this case, the Court has held that if the Veteran was receiving no compensation at the time of the reduction, notice under 38 C.F.R. § 3.105(e) was not required.  See Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010).  The Court explained that the plain meaning of 38 C.F.R. § 3.105(e) was that such notice is warranted only where there is a reduction in compensation payments currently being made.  Id.  Similarly, in the precedential opinion VAOPGCPREC 71-91 (Nov. 1991), the General Counsel for VA previously held that the provisions of 38 C.F.R. § 3.105(e) do not apply where there is no reduction in the amount of compensation payable.

In this case, the Veteran was in receipt of compensation benefits at the 100 percent rate from June 15, 2012 through September 1, 2016, at which time his compensation benefits were reduced to 10 percent as a result of his 10 percent evaluation for prostate cancer.  Consequently, the provisions of 38 C.F.R. § 3.105(e) are applicable in the instant case.

In April 2015 correspondence, the Veteran stated that he did not receive proper notice of the proposed reduction.  However, the Board finds that the AOJ satisfied the due process notification requirements under 38 C.F.R. § 3.105.  Specifically, the Board notes that the Veteran underwent a VA examination for his prostate cancer in February 2015, and in an April 2015 rating decision, the Veteran's 100 percent evaluation for prostate cancer was proposed to be reduced to 10 percent on the basis of that examination.  The Veteran received notice of the proposed reduction and his rights in an April 2015 letter.  The Veteran did not request a hearing, although he did submit additional evidence including VA medical records and a clinical study regarding perineural invasion (metastasis).  After considering this additional evidence, the AOJ finalized the reduction of the Veteran's 100 percent evaluation to 10 percent for prostate cancer in a May 2016 rating decision, effective September 1, 2016.  The Veteran received notification of this rating decision in June 2016.  The effective date of the reduction was the last day of the month after expiration of the 60-day period from the date of notice of the May 2016 final rating action, as set forth in the applicable VA regulation.  In light of these facts, the Board finds that the particularized procedure for discontinuing the Veteran's 100 percent evaluation for his prostate cancer was appropriately and adequately completed in this case.  See 38 C.F.R. § 3.105(e).

Turning to the question as to whether the Veteran meets the criteria for continued evaluation under DC 7528 for the period beginning September 1, 2016, the Board finds that the evidence in this case does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; had any continued active malignancy of his genitourinary system; or, had any local recurrence or metastasis of his prostate cancer.  Therefore, the discontinuance of the Veteran's 100 percent evaluation for his prostate cancer was proper.

On appeal, the Veteran has argued that his prostate cancer has spread and remains active such that he should continue to be assigned a 100 percent evaluation under DC 7528.  In support of this contention, the Veteran has submitted several pieces of evidence, including research regarding perineural invasion and medical evidence. 

The Veteran underwent a VA examination for prostate cancer in February 2015.  The examination report indicates that the Veteran had his final treatment in "about August-December of 2012" and that it was followed by two years of hormonal suppression with leuprolide.  The examiner noted that the Veteran's final leuprolide treatment was June 2, 2014.  The examination report indicates that the Veteran's prostate cancer was in remission.  The report indicates that the Veteran completed treatment and is currently in watchful waiting status, completed radiation therapy on October 15, 2012, and completed hormonal therapy on June 2, 2014.  The report indicates that the Veteran has a voiding dysfunction, causing urinary frequency, noted as daytime voiding interval between two and three hours and nighttime awakening to void two times.  The report indicates that diagnostic testing was completed and that Prostate-Specific Antigen (PSA) was 0.00 on June 2, 2014 and February 10, 2015.  The examiner remarked that "it is more likely as not that the Veteran's prostate cancer is currently in remission."  

The Veteran contends, in his May 2015and December 2016 notices of disagreement (NOD), that the February 2015 VA examination was inadequate, stating that it was not in line with procedures and regulations and that the examiner was not a specialist and did not accurately review or understand the records.  However, the Board finds that this examination was adequate, sufficiently responding to the questions posed on the examination report.  The report indicates that the examiner completed an in-person examination of the Veteran, reviewed the Veteran's service records and VA treatment records, and adequately supported his rationale with objective medical evidence.

In April 2015 correspondence, the Veteran stated that he was informed by VA oncologists that his prostate cancer had spread and that it could not be cured and would not improve.  The Veteran stated that treatment could only help slow the spread of the cancer, reduce the tumor size, and lower the PSA levels, which he believed were "above 30."  The Veteran stated that the PSA level is not an indication that his condition has improved but that it is a result of the treatment.

In the December 2016 NOD, the Veteran stated that the VA failed to consider medical evidence of record, provided an inadequate VA examination, improperly rated his claim, failed to show a material improvement in his condition, and failed to show adequate means and bases for the decision.  The Veteran submitted medical records and medical research to accompany his NOD.  The Veteran stated that VA failed to consider medical evidence of record, specifying that three separate needle core biopsies indicated that perineural invasion was present.  The Board notes that these three biopsies are discussed in medical records from April 2012, and thus do not demonstrate the Veteran's current condition.  The Veteran stated that the medical research provided is not specific to him and that he is "not a doctor and ha[s] no medical training" but that the information contained in them is "contemporaneous and universally accepted in the field of oncology medicine."

The most recent VA treatment records received in April 2017 and May 2016 do not indicate current treatment for the Veteran's prostate cancer.

Based on the foregoing evidence, the Board finds that discontinuance of the 100 percent evaluation was proper in this case.  Although the Veteran has asserted that his prostate cancer has metastasized, the Veteran is not a competent to make such assertions.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

To the extent that the Veteran has stated that his prostate cancer has spread, his contention is outweighed by that of the VA treatment records, which provided evidence that the Veteran completed treatment for prostate cancer in June 2014 and does not receive current treatment for this disability.

Likewise, insofar as the Veteran has submitted medical research regarding perineural invasion and metastasis, that evidence is generic in nature and does not speak to the specific facts in this case.  Rather, the evidence of record does not demonstrate metastasis, recurrence, or an elevated PSA.  The medical evidence of record does not provide evidence of local recurrence or metastasis in this case. Instead, the evidence indicates that the medical professionals have recommended recommend watchful waiting and monitoring.

The Board finds that the evidence from the medical professionals in this case, particularly the evidence from the VA examiner, to be the most probative evidence regarding whether, since September 1, 2016, the Veteran has had local recurrence or metastasis of his prostate cancer.  The evidence indicates that there is no local recurrence or metastasis.  

Since September 1, 2016, the evidence does not indicate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy; or that he had any continued active malignancy of his genitourinary system.  The evidence indicates that the Veteran's prostate cancer residuals are manifested by daytime voiding intervals between two and three hours and awakening to void two times per night.

In conclusion, the evidence of record does not demonstrate that the Veteran continued to receive any surgical, x-ray, or antineoplastic chemotherapy following September 1, 2016.  Nor does the evidence demonstrate that for the period following September 1, 2016, he continued to have any active malignancy of his genitourinary system, or any local recurrence or metastasis of his prostate cancer.  Accordingly, given the lack of recurrence or metastasis of the prostate cancer on or after September 1, 2016, the reduction of the Veteran's 100 percent rating for prostate cancer was proper.  See 38 C.F.R. § 4.115b, DC 7528; Rossiello v. Principi, 3 Vet. App. 430 (1992).


ORDER

The reduction in the rating for prostate cancer from 100 percent disabling to 10 percent disabling, effective September 1, 2016, was proper.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


